Title: From Thomas Jefferson to Margaret Bayard Smith, 8 June 1807
From: Jefferson, Thomas
To: Smith, Margaret Bayard


                        
                            June 8. 07.
                        
                        Th: Jefferson presents his compliments & his thanks to mrs Smith for the very fine strawberries she was so
                            kind as to send him. it is very encouraging to see that one year’s culture can raise the native strawberry to a grade
                            rivalling those of Chili & the Hudson. he begs her acceptance of some Oranges, and salutes her with esteem &
                            respect.
                    